Title: Robert Wash to Thomas Jefferson, 23 July 1811
From: Wash, Robert,Mason, John Thomson
To: Jefferson, Thomas


          
                  Dr Sir 
                   
                     St Louis 
                     July 23ird 1811.
           Mr John T Mason, intends to pass thro’ your part of the Country on his return to Loudon; and having expressed a desire to see Monticello &C, I have ventured to give him a pretext for calling. Should
			 he deliver the Nos. of the Louisiana Gazette in person, you will be able to obtain from conversations with him, information more useful, interesting & authentic than they can possibly afford.
           Mr Mason, is the son of Stephen Thompson Mason of Virg. deceased, & the brother-in-law of Governor Howard. From him, you may learn the News,
			 condition &C of the Territory in detail.
          Beleive me with sincere esteem yr &C
                  R: Wash
        